DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/09/2022 has been entered. Claims 4-7 and 9-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Applicant has claimed, in the Applicant Arguments dated 08/09/2022, that support for amendments claiming that the first and second cutting stations only cut leaves without cutting ribs, may be derived from the disclosure which teaches that “water jet lance 41 is the first component to cut the ribs leaves.” However, while the Applicant’s Specification appears only to describe the water jet lance cutting the rib leaves, the Examiner has not found anywhere in the Specification which states that the water jet lance is the first component to cut the ribs. Further, the Specification teaches (Page 2, lines 29-32) that the cutting jet cuts the base of the “main” ribs, indicating that other ribs may be cut by other tools. The Applicant’s disclosure does not teach that the first and second cutting stations only cut leaves without cutting ribs. The disclosure is simply silent on whether or not the ribs are cut. Consequently, claims 4 and 5 contain new matter.
Claims 4-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, it is unclear how the first and second cutting stations are able to cut lettuce leaves without cutting the ribs of a piece of lettuce. As typically understood in the art, the rib is the thicker central portion of that extends the length of the lettuce leaf. With a head of lettuce containing multiple leaves bunched together, it is unclear how a cutting tool may be positioned such that only the leaves are cut without cutting the ribs. For example, the Figure 2 of the Applicant’s disclosure shows a lettuce head after successive stages of cutting, prior to coring with the water jet. After cutting, more than half of the volume of the lettuce head appears to have been removed, and it is unclear how such cutting could be done without cutting the ribs. 
Claims 7, 9-13, 15-16, and 18 are rejected as indefinite as a result of depending upon indefinite claim 4.
Claims, 6, 14, 17, and 19 are rejected as indefinite as a result of depending upon indefinite claim 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 08/09/2022, with respect to the 35 USC 103 rejections of claims 4 and 5 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 4, 5, and all dependent claims have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792